Case 1:19-cv-00479-EAW Document 1-1 Filed 04/12/19 Page 1 of 6

Exhibit A
Case 1:19-cv-00479-EAW Document 1-1 Filed 04/12/19 Page 2 of 6

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

STEPHEN MATHEW, derivatively on behalf
of 22ND CENTURY GROUP, INC.,

Plaintiff,
VS.

HENRY SICIGNANO HI, JOHN T.
BRODFUEHRER, RICHARD M. SANDERS,

)

)

)

)

)

)

)

Case No.:
JOSEPH A. DUNN, JAMES W. CORNELL, _ )

)

)

)

)

)

)

)

)

)

)

From the Supreme Court of the State
of New York, County of Erie, Index
No. 801786/2019

and NORA B. SULLIVAN,
Defendants.

and
22ND CENTURY GROUP, INC.,

Nominal Defendant.

 

STIPULATED NOTICE OF REMOVAL

Defendants Henry Sicignano III, John T. Brodfuehrer, Richard M. Sanders, Joseph A.
Dunn, James W. Cornell, and Nora B. Sullivan (collectively, the “Individual Defendants,” and
together with 22nd Century, the “Defendants”), with the agreement and stipulation of Plaintiff
Stephen Mathew (‘Plaintiff’), hereby remove the above-captioned action from the Supreme Court
of the State of New York, County of Erie, to the United States District Court for the Western
District of New York, Buffalo Division, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. In support
of removal, Plaintiff and Defendants (together, the “‘Parties”) state as follows:

BACKGROUND

1. Plaintiff filed the Complaint in the Supreme Court of the State of New York,

County of Erie, on February 11, 2019, styled as Stephen Mathew v. Henry Sicignano III et al. (the

4829-2455-8995.2
Case 1:19-cv-00479-EAW Document 1-1 Filed 04/12/19 Page 3 of 6

“State Court Action”). The action was designated Index No. 801786/2019. A true and correct copy

of the Summons and Complaint is attached hereto as Exhibit 1.!

2. 22nd Century was served with the Summons and Complaint on February 13, 2019.
See Exhibit 2.
3. Pursuant to the Waiver of Service and Stipulation Regarding the Time for

Defendants to Answer, Move, or Otherwise Respond to the Complaint filed by the Individual
Defendants on March 1, 2019, attached hereto as Exhibit 3, the Individual Defendants accepted
service of the Summons and Complaint on February 27, 2019.

4. The Complaint does not identify the residency of the Plaintiff or otherwise identify
grounds for jurisdiction pursuant to 28 U.S.C. § 1332.

5. Counsel for Plaintiff first identified Plaintiffs South Dakota residency on a
telephone call with counsel for Defendants on April 2, 2019.

6. This removal is timely filed within thirty days of Defendants’ discovery of basis of
diversity jurisdiction over this case. See 28 U.S.C. § 1446(b).

7. A case related to the State Court Action, a derivative action captioned Klein,
Derivatively on Behalf of 22nd Century Group, Inc. v. Sicignano et al., Civ. No. 19-748 (the “Klein
Derivative Action”), was filed in U.S. District Court for the Eastern District of New York. On April
11, 2019, the Eastern District of New York ordered that action stayed and transferred it to the Western
District of New York.

8. The Parties in the State Court Action agree that it should be removed, stayed, and

consolidated with the Klein Derivative Action, and intend to file a stipulation and proposed order

 

' Pursuant to W.D.N.Y. Rule 81(a)(3) and 28 U.S.C. § 1446(a), each of the documents filed
in the State Court Action are attached hereto as Exhibits 1-6 and identified in the index attached
hereto as Exhibit A.

4829-2455-8995.2
Case 1:19-cv-00479-EAW Document 1-1 Filed 04/12/19 Page 4 of 6

in this Court to stay the State Court Action, and to move to consolidate the State Court Action with
the Klein Derivative Action.

GROUNDS FOR REMOVAL

9. Removal is proper pursuant to 28 U.S.C. § 1441 because this Court has original
jurisdiction over this dispute under 28 U.S.C. § 1332. Section 1332 of Title 28 of the United States
Code confers jurisdiction over civil actions in which the matter in controversy exceeds the sum or
value of $75,000 and is between citizens of different States.

10. Plaintiff is a resident of the State of South Dakota.

11. 22nd Century is a Nevada corporation with its principal place of business at 8560
Main Street, Williamsville, New York 14221.

12. Henry Sicignano IH, John T. Brodfuehrer, Richard M. Sanders, Joseph A. Dunn,
James W. Cornell, and Nora B. Sullivan are all residents of the State of New York.

13. Plaintiff alleges that “[a]s a direct and proximate result of the Individual
Defendants’ conduct, 22nd Century has lost and expended, and will lose and expend, many
millions of dollars,” and further alleges that 22nd Century is entitled to damages from the
Individual Defendants sustained as a result of the violations of each of the Individual Defendants.
Complaint at 30, 42. Accordingly, the Complaint alleges an amount in controversy that exceeds
this Court’s jurisdictional threshold of $75,0000, exclusive of interest and costs, under 28 U.S.C.
§ 1332.

14. Plaintiff jointly seeks the removal of this action and waives any objection to such
removal, including any objection pursuant to 28 U.S.C. § 1441(b)(2).

15. Pursuant to 28 U.S.C. § 1446(d) and W.D.N.Y. R. 81(a)(4), the undersigned
counsel for Defendants certifies that a Notice of Filing of Notice of Removal, along with a copy

of this Notice of Removal, will be promptly filed with the clerk of the New York State Supreme

3
4829-2455-8995.2
Case 1:19-cv-00479-EAW Document 1-1 Filed 04/12/19 Page 5 of 6

Court, County of Erie, and Defendants are providing this Notice of Removal and its attachments
to all adverse parties.

16. Nothing in this Notice of Removal shall be interpreted as a waiver or
relinquishment of the Parties’ right to assert any defense or affirmative matter, including without
limitation any defense available under Fed. R. Civ. P. 12, or any other procedural or substantive
defense available under State or Federal law.

17. The Parties reserve the right to amend or supplement this Notice of Removal.

WHEREFORE, the Parties give notice that this matter is removed to the United States
District Court for the Western District of New York, Buffalo Division, and request that this Court

retain jurisdiction for further proceedings.

4829-2455-8995.2
Case 1:19-cv-00479-EAW Document 1-1 Filed 04/12/19 Page 6 of 6

Dated: April 12, 2019

Dated: April 12, 2019

4829-2455-8995.2

Respectfully submitted,

DUKE, HOLZMAN, PHOTIADIS &
GRESENS LLP

By:
Charles C. Ritter, Jr.

701 Seneca Street, Suite 750
Buffalo, New York 14210
Telephone: (716) 855-1111
Facsimile: (716) 855-0327
Email: critter@dhpglaw.com

 

and

Jonathan H. Friedman

FOLEY & LARDNER LLP 90 Park Avenue
New York, New York 10016

Telephone: (212) 338-3416

Facsimile: (212) 687-2329

Email: jfriedman@foley.com

Counsel for Defendants

THE BROWN LAW FIRM, P.C.

By:
Timothy Brown

240 Townsend Square

Oyster Bay, New York 11771
Telephone: (516) 922-5427
Facsimile: (516) 344-6204

Email: tbrown@thebrownlawfirm.net

 

Counsel for Plaintiff
